Title: From George Washington to Edward Carrington, 28 September 1795
From: Washington, George
To: Carrington, Edward


          
            Dear Sir,
            Mount Vernon 28th Sepr 1795
          
          Wishing to fill the office of Attorney General of the United States with a gentleman of acknowledged abilities; and of the best disposition to promote the welfare of this country; permit me to ask you (confidentially) if Colo. Innes would, in all respects, do for such an appointment?
          That he possesses great natural endowments, I have always understood; and that he is a friend to the ⟨general government⟩ I have no cause to disbelieve. But ⟨w⟩hat his acquired knowledge is; how well grounded he may be in law generally, and particularly in the law of Nations; and what is his depth in the science of politicks, or in other words his acquaintance with history, and his general knowledge, I am altogether ignorant.
          If, and I permit you to consult Mr Marshall on this occasion, you should think he would do honor to the appointment, allow me to request the favor of you to sound him on the score of his acceptance. And, whether it is agreeable to him to accept or not, to give me the earliest intimation of the result; for the successor of Mr Bradford, whomsoever he shall be, must enter upon the dutie⟨s⟩ of the function with as little delay as possible.
          Colo. Innes has, I know, the chara⟨c⟩ter of extreme indolence; and in all employments, this will be considered as a drawback from the fitness to Office, and the execution of a trust; but that of Attorney General of the U. States, does not require constant labour, or attention. At times, both must be close, & deep. On such occasions his pri⟨de (if hi⟩s abilities are adequate) would stim⟨ulate him⟩ to ⟨exer⟩t⟨ion⟩, & eclat. Your sentiments on the subjec⟨t⟩ of this enquiry will remain with Dear Sir Your Obedient Servant
          
            Go: Washington
          
        